 


109 HR 3710 IH: Hurricane Katrina Energy Emergency Relief Act
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3710 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Markey introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Secretary of the Interior to suspend Federal oil and gas royalty relief for production of oil and natural gas occurring in any period with respect to which average oil and natural gas prices exceed certain amounts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Energy Emergency Relief Act. 
2.Requirement to suspend royalty relief 
(a)Requirement to suspendThe Secretary of the Interior shall suspend the application of any provision of Federal law under which any person is given relief from any requirement to pay royalty for production oil or natural gas from Federal lands (including submerge lands), for production occurring in any period with respect to which— 
(1)in the case of production of oil, the average price of crude oil in the United States over the most recent 4 consecutive weeks is greater than $40 per barrel; and 
(2)in the case of production of natural gas, the average wellhead price of natural gas in the United States over the most recent 4 consecutive weeks is greater than $5 per thousand cubic feet. 
(b)Determination of market priceThe Secretary shall determine average prices for purposes of subsection (a) based on the most recent data reported by the Energy Information Administration of the Department of Energy. 
3.Use of royalties received as result of suspension of royalty reliefAmount received by the United States as royalty for production oil or natural gas from Federal lands (including submerged lands) that is required to be paid by reason of section 2 may, in the discretion of the President, be used— 
(1)to provide disaster relief authorized under any other Federal law; and 
(2)to carry out the Low-Income Home Energy Assistance Program. 
 
